Citation Nr: 0841373	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  08-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran served on active duty from October 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a letter dated in October 2008 the RO advised the veteran 
that his appeal had been certified to the Board, and that the 
veteran had 90 days from the date of the letter or until the 
Board issued a decision, whichever event came first, to 
request a hearing before a member of the Board.  

In November 2008 the Board received a letter directly from 
the veteran requesting that he be accorded a "personal face-
to-face hearing at the regional (St. Petersburg, Florida) 
office."  Inasmuch as 90 days has not expired since the 
veteran's appeals were certified to the Board; and inasmuch 
as a decision has not been issued by the Board; the case is 
remanded, in compliance with 38 C.F.R. §§ 20.703, 20.704(b), 
so that the veteran can be scheduled for Travel Board 
hearing.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the veteran for a Travel Board 
Hearing, and provide adequate notice to 
the veteran of said in accordance with 
38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




